MEMORANDUM2
Felix Renteria-Almodovar appeals the judgment of conviction and his 70 month sentence following a guilty plea to a single count of being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. Renteria-Almodovar contends that the district court erred by imposing a sentence in excess of the two year maximum set forth in 8 U.S.C. § 1326(a) on the basis of a prior conviction for an aggravated felony that was not charged in the indictment, submitted to a jury, and proved beyond a reasonable doubt. Renteria-Almodovar also contends that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders inapplicable Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) (holding that 8 U.S.C. § 1326(b)(2) is a sentencing factor and not a separate offense). These arguments are foreclosed by this court’s recent decision in United States v. Pacheco-Zepeda, 234 F.3d 411, 414-15 (9th Cir.2000), amended (Feb. 8, 2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.